Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 26, 2018

The Court of Appeals hereby passes the following order:

A18D0307. EMBERY J. MCBRIDE v. THE STATE.

      Embery J. McBride, who is serving a life sentence for rape and aggravated
sodomy, filed a “Motion to Correct Void Unconstitutional Illegal Judgment and
Conviction Incorporated With Supremacy Clause.” The trial court denied the motion,
and McBride filed this application for discretionary appeal.1 We, however, lack
jurisdiction.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). Any appeal from an order denying or dismissing such a motion must be
dismissed. See id. at 218 (2); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150)
(2010). A direct appeal may lie from an order denying a motion to vacate or correct
a void sentence, but only if the defendant raises a colorable claim that the sentence
is, in fact, void. See Harper, supra at 217 n.1; Burg v. State, 297 Ga. App. 118, 119
(676 SE2d 465) (2009). “Motions to vacate a void sentence generally are limited to
claims that – even assuming the existence and validity of the conviction for which the
sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013). Thus,
when a sentence is within the statutory range of punishment, it is not void. Jones v.
State, 278 Ga. 669, 670 (604 SE2d 483) (2004).


      1
        McBride filed his application in the Supreme Court, which transferred the
matter to this Court.
      According to the trial court’s order, McBride challenged the procedure
employed in obtaining his indictment.2 A challenge to an indictment is a challenge
to the conviction rather than the sentence. See See Jones v. State, 290 Ga. App. 490,
493 (1) (659 SE2d 875) (2008). Because McBride has not raised a colorable void-
sentence claim, his application for discretionary appeal is hereby DISMISSED. See
Roberts, supra.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/26/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      2
       In violation of this Court’s rules, McBride failed to include a copy of the
motion with his application for discretionary appeal. See Court of Appeals Rule 31
(e).